DETAILED ACTION

Status of Claims
Application filed May 22, 2020 is acknowledged.   
Claims 1-14 are pending. 
Claims 4, and 6-11 have been amended.    
Claims 1-14 are examined below.
Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 6,979,869; hereinafter “Chen”).

Regarding claim 1, Chen teaches a  bidirectional electrostatic discharge protection device, comprising:
a first doped region with a first conductivity type (72);
a second doped region with a second conductivity type (see Figure 8 reproduced below) ;
a third doped region with the second conductivity type (see Figure 8, reproduced below), wherein the first doped region has a ring structure outside the second doped region and the third doped region (72; Figure 7);
a first diode having a cathode coupled to the first doped region, and an anode coupled to a first port (46; see Figure 8 reproduced below) together with the second doped region (see Figure 8, reproduced below); and
a second diode having a cathode coupled to the first doped region (48; see Figure 8 reproduced below), and an anode coupled to a second port together with the third doped region (see Figure 8, reproduced below).

    PNG
    media_image1.png
    472
    648
    media_image1.png
    Greyscale


Regarding claim 2, Chen teaches the first doped region, the second doped region and the third doped region jointly form a bipolar transistor (62).

Regarding claim 3, Chen teaches the first doped region, the second doped region and the third doped region jointly form two or more bipolar transistors coupled in parallel (62; Figure 8).

Regarding claim 4, Chen teaches the second doped regions and the third doped regions are alternately arranged inside the first doped region (Figure 8, reproduced above).

Regarding claim 5, Chen teaches the second doped region and the third doped region are both elongated (Figure 7).

Regarding claim 6, Chen teaches the first doped region is heavily doped (72).

Regarding claim 7, Chen teaches wherein the second doped region and the third doped region are heavily doped (Figure 8, reproduced above).

Regarding claim 8, Chen teaches when the first port is coupled to a high potential and the second port is coupled to a low potential, the first diode is turned on while the second diode is turned off; and when the first port is coupled to the low potential and the second port is coupled to the high potential, the first diode is turned off while the second diode is turned on, so that static electricity is released with bidirectional electrostatic discharge protection by controlling the bipolar transistor (column 3, lines 13-16 and 37-43; column 4, lines 17-36 and 48-53).

Regarding claim 11, Chen teaches the first diode, the second diode, and the bipolar transistor formed by the first doped region, the second doped region and the third doped region are disposed in different well regions from one another (Figure 8).

Regarding claim 13, Chen teaches the first conductivity type is P-type and the second conductivity type is N-type (Figure 8).

Regarding claim 14, Chen teaches when the first port is coupled to a high potential and the second port is coupled to a low potential, the first diode is turned on while the second diode is turned off; and when the first port is coupled to the low potential and the second port is coupled to the high potential, the first diode is turned off while the second diode is turned on, so that static electricity is released with bidirectional electrostatic discharge protection by controlling the bipolar transistor (column 3, lines 13-16 and 37-43; column 4, lines 17-36 and 48-53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 9, Chen teaches the bidirectional electrostatic discharge protection device according to claim 1, but does not explicitly state the first port is an I/O terminal and the second port is a ground terminal. 
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 10, Chen teaches the bidirectional electrostatic discharge protection device according to claim 1, but does not explicitly state the first port is an ground terminal I/O terminal and the second port is an I/O terminal. 
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 12, Chen teaches the first conductivity type is N-type and the second conductivity type is P-type (Figure 8; Official Notice is taken that merely reversing dopancies of every region in a chip is well used and utilized in the semiconductor art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Wijmeersch (US 8,653,557);
Lee et al. (US 7,179,691);
Van Wijmeersch (US 8,247,839);
Baek (US 11,056,482); and 
Yee (US 5,818,087);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817